DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome the previous rejections; therefore, the previous rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based in part on newly cited sections of the previously cited prior art (see below for details).
Regarding Applicant’s arguments concerning claims 15-16, the arguments are moot as Saiyed is no longer relied upon for those limitations.
Regarding Applicant’s arguments concerning claims 7-9, Applicant appears to argue that “Saiyed describes a microfluidic flow analyzer with detectors for pathological detection,” while Applicant’s “application describes controlling detection timings of the detectors that detect optical information of microparticles” (page 14). In response, the examiner notes that according Applicant’s specification, the field is “a microparticle measuring apparatus. More specifically … a microparticle measuring apparatus and a microparticle measuring method for detecting optical information from microparticles circulating through a flow channel” (paragraph 1 of specification filed 3/16/2021). Saiyed is in this field of endeavor, as it relates to a microparticle measuring apparatus (“microfluidic” in paragraphs 2 and 27; specific microparticles that are measured including bacteria and blood cells as explained in paragraph 27). More specifically, it is a microparticle measuring apparatus and a microparticle measuring method for detecting optical information from microparticles circulating through a flow channel (paragraph 27 and figure 1).
Regarding Applicant’s arguments concerning claims 10-12, Applicant appears to argue that one would not look to Masataka as “Masataka describes a fine particle separation apparatus that detects, in a chip, characteristics of fine particles that flow through a flow path formed in a microchip, discharges droplets containing fine particles to the outside of the chip, and controls movement direction of the droplets on the basis of the detected characteristics of the fine particles to perform fractionation” (page 15 of Applicant’s arguments). In response to applicant's argument that Masataka is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Masataka is in Applicant’s field of endeavor, as it is directed to a microparticle measuring apparatus, and more specifically, a microparticle measuring apparatus and a microparticle measuring method for detecting optical information from microparticles circulating through a flow channel (detecting an optical characteristic of the particles flowing through the flow channel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20140299522 A1; cited by Applicant), Norton (US 5880474 A), and Shofner (US 5410401 A).
Regarding claim 1, Ito teaches a microparticle measuring apparatus comprising: 
a plurality of light detectors (7) configured to detect, at different positions, optical information emitted from microparticles that flow through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3), wherein
the plurality of light detectors includes:
a first light detector (7) of the plurality of light detectors includes a first plurality of channels, 
a second light detector (7) of the plurality of light detectors includes a second plurality of channels, 
the first light detector (7) including the first plurality of channels is at a first position on the flow channel (figure 1 and corresponding description in specification), and 
circuitry (figure 3) configured to control a detection timing of each light detector of the plurality of light detectors (paragraph 88-89; controlling the time that is calculated as the detection time), based on a trigger signal detected at a first reference channel (ch1) of the first plurality of channels of the first light detector, and an optical signal detected at a second reference channel (ch2) of the second plurality of channels of the second light detector (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).

    PNG
    media_image1.png
    748
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    822
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Ito teaching the above limitations. Alternatively, if one were to consider Ito as not teaching controlling a detection timing of each light detection section, Norton is directed to a similar invention and teaches controlling a detection timing of each light detection section (column 1, lines 60 – column 2, line 5). Additionally, Norton teaches this provides the benefit of analyzing the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest (column 1, lines 60 – column 2, line 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detection timing control section of Ito configured to control a detection timing of each light detection section in order to analyze the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest.

    PNG
    media_image3.png
    826
    598
    media_image3.png
    Greyscale

Regarding, the detectors being at different positions on the flow channel different, the above combination differs from the claimed invention by EITHER a rearrangement of parts OR a duplication of parts. Both of which are obvious variants. For example, with respect to arrangement of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the detectors to be horizontal in the page (in the direction of the flow) as opposed to vertical in the page (as illustrated by Norton in figure 1, and as explicitly taught by Shofner in column 3, lines 34-45) in order to adapt the system to the dimensions of the measurement environment (note that in this combination the detectors 73a and 73c would correspond to the first light detector, while detectors 73b and 73d would correspond to the second detector; also note that 73a detects excitation light from light source 3, while 73b detectors speed light from light source 4, and therefore detect light that is emanated at different points in the flow stream). 
Ito doesn’t explicitly teach a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector.
However, as explained above, Ito teaches that the detection timing is based on the trigger or optical signal of reference channels of each detector. Therefore, the above combination differs from the claim by the number of channels. For example, Ito illustrates four, while the claim requires six. However, Ito suggests that additional channels and detectors can be used. Furthermore, Norton is directed to a similar invention and teaches a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector (figure 1; column 7, lines 40-60; the three pairs of detectors (that is, six) is considered to correspond to Applicant’s three detectors each having a plurality of channels (in this case, two each) for a total of six channels; additionally, Norton teaches that any or all of the channels can be a trigger for the detectors, therefore, Norton teaches the channels can be three, four, five, or six – all of which correspond to Applicant’s claimed invention).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding channels and detectors (including having six channels) and using the trigger signal from at least three of these [and thus to have “a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector”] in order to determine when a particle is present with less probability of missing a detection event, while obtaining additional information about the sample (also see additional prior art). 
Regarding claim 2, Ito teaches the circuitry is further configured to control the detection timing of each light detector of the plurality of light detectors (paragraphs 88-89; calculation occurs while measurements are taking place).  
Regarding claim 3, Ito teaches the circuitry is further configured to control a detection process period of the second light detector (paragraphs 88-89 and 96).  
Regarding claim 4, Ito teaches the circuitry is further configured to control the detection process period of the second light detector (paragraphs 88-89 and 96).    
Regarding claim 5, Ito teaches the trigger signal detected at the first reference channel is optically equal to the optical signal detected at the second reference channel (figure 2; equal because they’re both forward scatter data from same particles).  
Regarding claim 6, Ito teaches a voltage signal into which the trigger signal detected at the first reference channel is converted is identical in height (H), area (A), and width (W) with a voltage signal into which the optical signal detected at the second reference channel is converted (figure 2; equal because they’re both forward scatter data from same particles).    
Regarding claim 13, Ito teaches the first reference channel and the second reference channel detect scattered light from the microparticles (paragraph 88).  
Regarding claim 14, Ito teaches the scattered light comprises one or more kinds of scattered light selected from frontward scattered light, sideward scattered light, and rearward scattered light (paragraph 88).  
Regarding claim 16, in the above combination the detection timing control section controls a detection timing of each light detection section, on a basis of the trigger signal detected at the first reference channel, the optical signal detected at the second reference channel, and an optical signal detected at a third reference channel provided in the or each third light detection section (since all the timing of all the detectors are triggered by the signals, as explained in the above citations).  
Regarding claim 17, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position upstream of the second light detection section (the one upstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).
Regarding claim 18, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position downstream of the second light detection section (the one downstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).  
Regarding claim 19, Ito teaches a microparticle measuring method comprising: 
a light detection step of detecting, at a plurality of positions, optical information emitted from microparticles flowing through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3); and 
a detection timing control step of controlling, on a basis of a trigger signal detected at a first reference channel (ch1) provided in a first light detection section and an optical signal detected at a second reference channel (ch2) provided in a second light detection section that detects optical information emitted from the microparticles, at a position different from a position of the first light detection section, a detection timing of each light detection section (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).
a first light detector (7) of the plurality of light detectors includes a first plurality of channels, 
a second light detector (7) of the plurality of light detectors includes a second plurality of channels, 
the first light detector (7) including the first plurality of channels is at a first position on the flow channel (figure 1 and corresponding description in specification), and 
circuitry (figure 3) configured to control a detection timing of each light detector of the plurality of light detectors (paragraph 88-89; controlling the time that is calculated as the detection time), based on a trigger signal detected at a first reference channel (ch1) of the first plurality of channels of the first light detector, and an optical signal detected at a second reference channel (ch2) of the second plurality of channels of the second light detector (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).
Regarding, “the second light detector including the second plurality of channels is at a second position on the flow channel different from the first position,” the above combination differs from the claimed invention by EITHER a rearrangement of parts OR a duplication of parts. Both of which are obvious variants. For example, with respect to arrangement of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the detectors to be horizontal in the page (in the direction of the flow) as opposed to vertical in the page (as illustrated by Norton in figure 1, and as explicitly taught by Shofner in column 3, lines 34-45) in order to adapt the system to the dimensions of the measurement environment (note that in this combination the detectors 73a and 73c would correspond to the first light detector, while detectors 73b and 73d would correspond to the second detector; also note that 73a detects excitation light from light source 3, while 73b detectors speed light from light source 4, and therefore detect light that is emanated at different points in the flow stream). Alternatively, with respect to a duplication of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the entire detection system (e.g. 7) and place the second one at a different location in the flow stream (e.g. see Sharpe, figure 5 which teaches a second detector at a different location in the flow stream) in order to measure the particles at a different location, including a subset of the previously mentioned particles to confirm that they were sorted correctly (note that in this combination the first light detector includes 72a-72d of 7, while the second light detector is the duplicated light detector at a further location in the flow stream). Finally, it is emphasized that these are two distinct rejections (one based on a rearrangement of parts and the other completely different rejection based on a duplication of parts).
Ito doesn’t explicitly teach a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector.
However, as explained above, Ito teaches that the detection timing is based on the trigger or optical signal of reference channels of each detector. Therefore, the above combination differs from the claim by the number of channels. For example, Ito illustrates four, while the claim requires six. However, Ito suggests that additional channels and detectors can be used. Furthermore, Norton is directed to a similar invention and teaches a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector (figure 1; column 7, lines 40-60; the three pairs of detectors (that is, six) is considered to correspond to Applicant’s three detectors each having a plurality of channels (in this case, two each) for a total of six channels; additionally, Norton teaches that any or all of the channels can be a trigger for the detectors, therefore, Norton teaches the channels can be three, four, five, or six – all of which correspond to Applicant’s claimed invention).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding channels and detectors (including having six channels) and using the trigger signal from at least three of these [and thus to have “a third light detector that includes a third plurality of channels; the circuitry is also configured to control a detection timing of the third light detector based on trigger signal detected at a first reference channel of the first plurality of channels of the first light detector, an optical signal detected at a second reference channel of the second plurality of channels of the second light detector, and an optical signal detected at a third reference channel of the third light detector”] in order to determine when a particle is present with less probability of missing a detection event, while obtaining additional information about the sample (also see additional prior art). 
Also see the citations with respect to the apparatus claims for additional context.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Norton, Shofner,  as applied to claim 1 above, and further in view of Saiyed (US 20140374630 A1; cited by Applicant).
Regarding claims 7-9, Ito doesn’t explicitly teach a flow-rate controller configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate controller is further configured to control the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second light detection section for a fixed time (claim 8); the flow-rate controller is further configured to control the flow rate of the microparticles by controlling a liquid sheath feeding pressure (claim 9).  
Saiyed teaches a flow-rate control section configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate control section controls the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second light detection section for a fixed time (claim 8); the flow-rate control section controls the flow rate of the microparticles by controlling a liquid sheath feeding pressure (claim 9) (figures 1 and 7, including the arrows in figures 1 and 7; paragraphs 27-28 and 51).

    PNG
    media_image4.png
    668
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    605
    717
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a flow-rate control section (as described above) in order to use all available information to ensure that the flow rate of the particles is at the desired and optimal setting for the optical measurements to ensure high quality, accurate, and precise data.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Norton, Shofner, as applied to claim 1 above, and further in view of Masataka (WO 2010095391 A1).
Regarding claim 10, Ito teaches a sorting section (2) configured to sort the microparticles on a basis of the optical information detected by the plurality of light detection sections (figure 1; paragraphs 64 and 54).  
Ito doesn’t explicitly teach a plurality of counter electrodes.
Masataka is also directed to a microparticle analysis device (abstract) and teaches using a plurality of counter electrodes to sort particles (6, 21).

    PNG
    media_image6.png
    868
    466
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sorting section of the above combination comprise a plurality of counter electrodes in order to perform the sorting in an efficient manner. 
Regarding claim 11, Ito teaches a sorting timing control section configured to control a sorting timing of the sorting section, on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (paragraphs 72-75).  
Regarding claim 12, Ito teaches the sorting timing control section controls the sorting timing of the sorting section in real time (paragraphs 72-75).    
Additional Prior Art
US 5880474 A reads, "one or a combination of photodetector outputs can be used to derive a trigger signal that activates processing, including digitization" (column 1, lines 45-55)
S 20170074776 A1 reads, "As mentioned earlier, most flow cytometers have multiple detectors, and each such detector may have its own dedicated second pulse processor 120. In such instances, the second threshold value 118 may be supplied to the second pulse processor 120 that receives the same detector signal 104 that is fed into the first pulse processor 106. When that second pulse processor 120 detects the start and end of a pulse, according to the second threshold value 118, this may be used as a “trigger” that causes data processed by all of the second pulse processors 120 during that interval to be sstored in a storage system, e.g., a hard drive or solid state drive, of the flow cytometer. It is also contemplated that multiple threshold values for different detectors could be used in combination to “trigger” recording, e.g., in order to trigger a data recording event, a first detector's signal must meet or exceed a first threshold while a second detector's signal meets or exceeds a second threshold. In theory, every detector could have a corresponding threshold value, and triggering could be configured to occur in any number of circumstances dependent on whether one or more of those threshold values was met or exceeded at a given time. (paragraph 49)
US 20170074776 A1 reads, "[0062] As can be seen in this example triggering, there are three detectors 102-102a, 102b, and 102c—that each provide a corresponding detector signal 104a, 104b, and 104c, ... [0065] It is to be understood that while this example shows only three detectors and two first pulse processors/real-time trigger modules, the principles discussed herein may be applied in systems having any number of detectors and/or first pulse processors/real-time trigger modules. At some point, however, the number of variables to consider in setting a second threshold value may become too overwhelming to be useful (at least, for human operators) if too many first pulse processors/real-time trigger modules are used in the determination of the second threshold values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877